PER CURIAM.
Pursuant to a negotiated plea and sentence appellant was sentenced to life in prison for first degree murder and to concurrent lesser terms for three forgeries. He has, however, in accordance with Ash-by v. State,1 preserved his right to appeal the denial of a motion to suppress inculpa-tory admissions made during police in-custody interrogation and certain tangible evidence revealed and found as a result thereof.
Appellant makes no substantial Miranda argument, but his principal assault on the order assailed is bottomed on his contention that his admissions were otherwise involuntarily made. He charges improper police interrogation which, he says, amounted to impermissible coercion that so operated on his volition as to render the admissions involuntary. We have carefully scrutinized the entire record and find that the trial court’s finding that the statements and admissions of appellant were voluntarily made is amply supported by the record.
No reversible error having been made to appear, therefore, the judgments and sentences appealed from should be, and they are hereby, affirmed.
McNULTY, A. C. J., and BOARDMAN and GRIMES, JJ., concur.

. (Fla.App.2d, 1969), 228 So.2d 400.